Citation Nr: 1310788	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-41 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 13, 1972 to November 17, 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for sleep apnea and denied reopening of service connection for bilateral hearing loss and PTSD.  

Because the evidence of record shows that the Veteran has currently diagnosed anxiety and depression, the Board has recharacterized the appeal to reopen service connection for PTSD as whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified at testified at a personal hearing before a Decision Review Officer (DRO) in June 2010.  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.   

2.  Currently diagnosed sleep apnea syndrome is not related to service.

3.  Additional service treatment records were added to the claim file in October 1990 and, based on the receipt of such records, in a January 1991 rating decision, the RO reopened and reconsidered the claims for bilateral hearing loss and a nervous condition on the merits.  

4.  The RO first decided the claim for PTSD in January 1991, after the receipt of additional service treatment records.
  
5.  Additional service personnel records were added to the claim file in May 2009; however, service personnel records do not contain information relevant to the appeal for service connection for an acquired psychiatric disorder, claimed as PTSD, or bilateral hearing loss.

6.  In an unappealed June 2004 rating decision, the RO denied reopening service connection for bilateral hearing loss because new and material evidence had not been received; the claim was initially denied because the RO found that bilateral hearing loss preexisted service and was not aggravated by service.

7.  The Veteran submitted a timely notice of disagreement to the June 2004 rating decision, but did not perfect an appeal.  

8.  Evidence received since the June 2004 rating decision is cumulative, does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claim.

9.  In an unappealed November 2002 rating decision, the RO denied service connection for PTSD, finding that new and material evidence had not been submitted.  

10.  The Veteran did not submit a timely notice of disagreement to the November 2002 rating decision, and no additional evidence was received within one year of the November 2002 denial.  

11.  Evidence received since the November 2002 rating decision relates to the unestablished fact of an in-service stressful incident that is necessary to substantiate a claim for service connection for PTSD.

12.  In an unappealed January 1991 rating decision, the RO denied service connection for a nervous disorder, finding that in-service incurrence of such disability was not shown.  

13.  The Veteran did not submit a timely notice of disagreement to the January 1991   rating decision, and no additional evidence was received within one year of the January 1991 denial

14.  Evidence received since the January 1991 rating decision relates to unestablished facts of an in-service event or injury and a current diagnosis that is necessary to substantiate a claim for service connection for an acquired psychiatric disorder.

15.  The Veteran did not engage in combat with the enemy during service, and his claimed stressor is not related to a fear of hostile military or terrorist activity. 

16.  An in-service stressor sufficient to cause PTSD has not been verified.  

17.  The Veteran does not have a current DSM-IV diagnosis of PTSD related to any in-service stressor.

18.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder in service. 

19.  The Veteran did not experience psychiatric symptoms in service.  

20.  An acquired psychiatric disorder was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012). 

2.  The June 2004 rating decision which denied service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2012).

4.  The November 2002 rating decision which denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

5.  The evidence received subsequent to the November 2002 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2012).

6.  The January 1991 rating decision which denied service connection for an acquired psychiatric disorder, characterized as a nervous condition, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

7.  The evidence received subsequent to the January 1991 rating decision is new and material to reopen service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2012).

8.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

In a May 2009 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2009 VCAA notice letter included provisions for disability ratings and for the effective date of the claim, and provided notice addressing the new and material evidence claims consistent with Kent.  

The May 2009 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for all the claims on appeal, including service connection for PTSD.  The Veteran was afforded an opportunity to present evidence and argument on the merits of this claim, and the arguments and evidence presented by the Veteran, including his DRO hearing testimony, addressed the merits of the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the Board finds that it may Board may proceed with adjudication of the appeal on the merits without prejudice to the Veteran.   

Although a VA examination was not conducted with respect to the claim to reopen service connection for bilateral hearing loss, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  The Veteran has not been afforded a VA medical examination with respect to service connection for sleep apnea syndrome and an acquired psychiatric disorder; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service injury or disease related to sleep apnea, including no symptoms of sleep apnea in service, there is no duty to provide a VA medical examination.  Similarly, the Veteran did not have any symptoms or complaints related to an acquired psychiatric disability in service, and, as the Board will discuss in more detail below, the Veteran has not provided credible evidence of an injury or event in service for which a current psychiatric disability, to include PTSD, can be related.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or even symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of sleep apnea or an acquired psychiatric disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between current sleep apnea or an acquired psychiatric disorder and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, private treatment records, VA treatment records, lay statements, and the Veteran's hearing testimony.  

VA must obtain Social Security Administration (SSA) records where either 
(1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection, or (2) there are specific allegations "[giving] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The record shows that the Veteran has been in receipt of Supplemental Security Income (SSI) since at least July 2009, indicating the possible existence of SSA medical records.  The Board finds, however, that a remand for SSA records is not necessary as there are no allegations which indicate that the Veteran is receiving SSI for a claimed disability, and medical evidence of record already establishes a current diagnosis of sleep apnea and of an acquired psychiatric disorder.  Because these facts of a current disability (an element of a claim for service connection) are already established by the record, SSA medical records addressing the claimed disabilities would only substantiate an element that is already substantiated by the record; thus, there is no reasonable possibility that such records would provided additional evidence in support of the claims for service connection.  Additionally, the Board finds that there is no credible evidence of an injury, event, disease, or symptoms related to sleep apnea or an acquired psychiatric disorder in service; thus, even if SSA medical records were to contain nexus opinion evidence, the Board finds that there is no verified in service stressor, injury, disease, or even symptomatology in service to which a currently diagnosed disability could be related to, and such additional medical evidence could not be relevant.  For these reasons, the Board finds that there is no reasonable possibility that SSA records could aid in substantiating the claims for service connection for sleep apnea and an acquired psychiatric disorder, to include PTSD.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 
38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").  

Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell, 24 Vet. App. at 40 (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide to provide a medical examination.  For these reasons, the Board finds that a remand for SSA medical records is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sleep apnea and the psychiatric conditions at issue are not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and the Veteran is not shown to have currently diagnosed psychoses; therefore, 38 C.F.R. § 3.303(b) does not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is an organic disease of the nervous system and, thus, is "chronic disease" under 38 C.F.R. § 3.309(a); however, because the Veteran had less than 90 days of active service, the presumptions for service connection under 38 C.F.R. § 3.303(b), 3.307, and 3.309(a) do not apply in this case.  38 C.F.R. § 3.307(a)(1).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 
 
Service Connection Analysis for Sleep Apnea

The Veteran contends that sleep apnea is related to active service.  The Veteran testified that for years he suffered the same symptoms that he now attributes to sleep apnea.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that currently diagnosed sleep apnea syndrome was not incurred in service.  The Board finds that the Veteran has currently diagnosed sleep apnea syndrome, as evidenced by VA and private treatment records dated from December 2004 to present.  The Board finds, however, that the Veteran did not sustain an injury or disease which can be related to sleep apnea in service, nor did he exhibit symptoms of sleep apnea in service.  

The Veteran has not reported the presence of any sleep apnea symptoms in service and service treatment records do not reflect any complaints related to sleep apnea in the Veteran's one-month period of service.  An October 1972 Medical Board examination completed at the time of the Veteran's separation from service made no mention of sleep apnea; the only defect noted was bilateral sensorineural hearing loss.  The evidence demonstrates that the Veteran was not seen for complaints or symptoms related to sleep apnea in service.  Sleep apnea was not indicated at any time in service, or for many years subsequent to service.  

The Veteran testified during a DRO hearing that he had an initial sleep study done in the early 2000s, and that he suffered the same symptoms for years; however, the date of onset of the Veteran's symptoms is not ascertainable from the Veteran's report.  Contemporaneous to service, the Veteran did not have any complaints or problems related to sleep apnea.  Additionally, the Veteran had no complaints or treatment for sleep apnea since service, or complaints of sleep apnea since service prior to 2004.  

The earliest indication of a diagnosis of sleep apnea was in October 2004, 32 years after service separation.  An October 2004 VA treatment report shows that the Veteran was referred for a sleep study.  A sleep study, completed in January 2005, diagnosed the Veteran with mild sleep apnea.  All the Veteran's sleep apnea complaints, treatment, and diagnoses as shown by the record were made after the October 2004 referral and January 2005 diagnosis.  The Board finds that such absence of complaints, findings, or treatment during service or for many years after service, in this context, is highly probative, contemporaneous evidence, along with other factors, further showing that sleep apnea did not manifest in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); see also Buchanan, 451 F.3d at 1337.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed sleep apnea is not otherwise related to service.  The Veteran has not attested to the presence of sleep apnea symptoms in service or shortly after service separation and the record contains no evidence indicating a link between currently diagnosed sleep apnea in service.  Insomuch as the Veteran has attempted to establish a nexus for sleep apnea through his own lay assertions, the Board finds that such evidence is not probative.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that the cause or etiology of sleep apnea syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).  While the Veteran is competent to report the symptoms that he is able to observe through his senses, he is not competent to observe symptoms of apnea (cessation of breathing) during his own sleep, and he has not identified any other symptoms that could be related to sleep apnea in service or for several decades after service separation.  

In addition, the Board finds that the Veteran is not competent to diagnose or offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, supra.  A complex disorder such as sleep apnea, that requires the observations and assessments of medical professionals while the subject is asleep, is too complex a disorder that requires special testing to diagnose so a lay person is not competent to diagnosis.  As a lay person, the Veteran is not competent to diagnose the onset of sleep apnea or to offer an opinion on medical causation, especially with regard to an issue as complicated as the respiratory system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that sleep apnea was not incurred in service.  The preponderance of the evidence is against a finding of an injury, disease, or even symptoms related to sleep apnea in service, and a nexus has not been established between the current sleep apnea and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Reopening Service Connection 

The RO previously considered and a denied claims for service connection for bilateral hearing loss, PTSD, and a nervous condition, respectively, in unappealed and final June 2004, November 2002, and January 1991 rating decisions.  The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Additional service treatment records were added to the claim file in October 1990.  The RO first decided the claim for PTSD in January 1991 after the receipt of such records, and those records were considered by the RO in its decision.  Thus, the Board finds reconsideration under 38 C.F.R. § 3.156(c)(1) is not warranted for PTSD.  The Board finds that, based on the receipt of the additional service treatment records in October 1990, the RO also reopened and reconsidered claims for bilateral hearing loss and a nervous condition on the merits, and continued the previous denial of these claims in January 1991 rating decision.  In that regard, the RO stated in January 1991 that "service connection continues to be denied for all previously-denied disabilities," finding that new service treatment records were essentially cumulative and supported of those previously received.  Additionally, bilateral hearing loss and a nervous condition were listed among the disabilities for which service connection had not been established.  Because VA issued a new decision addressing service connection for disabilities, including bilateral hearing loss and a nervous condition, on the merits after reviewing the additional service treatment records, the Board finds reconsideration of those claims under 38 C.F.R. 
§ 3.156(c)(1) is not warranted.    

Additional service personnel records were added to the claim file in May 2009.  While service personnel records were not of record when VA first decided the claims for service connection for bilateral hearing loss, PTSD, and a nervous disorder, because the Board finds that they do not contain information or evidence relevant to these claims, the provisions of 38 C.F.R. § 3.156(c) are not for application based on the receipt of such records.  

Service connection for bilateral hearing loss was initially denied by the RO, on the merits, in December 1972 and February 1973 rating decisions, which found that bilateral hearing loss preexisted service and there was no evidence of aggravation during the Veteran's short period of service.  The initial denial was based in part, on findings from service treatment records, including October 1972 Medical Board Proceedings which diagnosed the Veteran with bilateral sensorineural hearing loss "prior to service" with no aggravation by active duty.  The Medical Board evaluation was completed within five days of the Veteran's October 13, 1972 enlistment and associated clinical evaluations show that the Veteran had a history of decreased hearing in both ears since childhood.  

The RO reconsidered the claim in January 1991 based on the receipt of additional service treatment records, and continued the prior denial, finding that additional service treatment records were essentially cumulative and supportive of those previously received.  The additional service treatment records included an August 1972 pre-service enlistment evaluation which shows that the Veteran reported having a history of hearing loss at service entrance.  The RO denied reopening service connection in November 2002 and June 2004 rating decisions, finding that new and material evidence had not been received.  The Veteran submitted a timely notice of disagreement to the June 2004 rating decision, but did not perfect his appeal, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Reopening Service Connection for Hearing Loss

The RO denied reopening of service connection for bilateral hearing loss in June 2004, finding that new and material evidence had not been received, and that additional medical evidence continued to show a diagnosis of bilateral hearing loss, but no relationship to military service.  Because the RO essentially found that new and material evidence had not been received in June 2004, and because the claim was initially denied because the RO found that bilateral hearing loss preexisted service and was not aggravated during the Veteran's short period of service, the Board finds that new and material evidence in this case must tend to show that currently diagnosed bilateral hearing loss either did not preexist service, or that the preexisting hearing loss was aggravated by service. 

Evidence received subsequent to the June 2004 rating decision, pertinent to the claim for service connection for bilateral hearing loss, includes VA treatment records dated from 2004 to 2009, private treatment records dated from 2008 to 2010, lay statements from the Veteran's relatives dated in 2009, and June 2010 DRO hearing testimony.  The Board finds that this evidence is new, as it was not previously of record; however, the evidence received since the prior final denial is not material.  The newly received evidence does not provide competent medical evidence which tends to show that bilateral hearing did not preexist service or that the preexisting hearing loss was aggravated by service, that is, permanently worsened during service beyond a natural progression.  The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993). 

VA and private treatment records reflect current treatment for sensorineural hearing loss; however, as a current hearing loss disability was already indicated at the time of the June 2004 rating decision, this evidence is not material but relates only to a fact that has already been substantiated.  VA and private treatment records do not address the question of aggravation of hearing loss in service.  

The Veteran's testimony and statements provided by his relatives assert that the Veteran did not have a preexisting hearing loss disability prior to service, and that hearing loss had its onset after an alleged assault or injury in service.  The Board finds that lay evidence and testimony received since the June 2004 rating decision are cumulative of previous lay assertions made by the Veteran.  The lay assertions that a hearing loss disability did not preexist service, but had is onset after the Veteran was assaulted in service are not new and material evidence, as these assertions have were previously made by the Veteran prior to the June 2004 denial, and have been rejected.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding in a claim to reopen that a previously rejected lay history could not serve as a basis for a medical nexus opinion based on that inaccurate history).  Additionally, the Board finds that these lay assertions do not constitute competent evidence which tends to show that preexisting hearing loss was aggravated by service.  See Moray v. Brown, 5 Vet. App. 211(1993) (holding that a veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).  

For these reasons, the Board finds that the additional evidence received since the June 2004 rating decision does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the final denial of the claim for service connection for hearing loss in June 2004 is not new and material, and reopening of service connection for bilateral hearing loss is not warranted.   Because the new evidence, in the context of all the evidence of record, has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed claim for service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is not applicable, and the claim is not reopened.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Reopening Service Connection for Psychiatric Disorder

Service connection for PTSD was initially denied by the RO, on the merits, in a January 1991 rating decision, which found that the Veteran's alleged stressor of an in-service rape was not verified by evidence of record, and service treatment records did not establish the incurrence of PTSD in service.  The RO denied reopening service connection in a November 2002 rating decision finding that new and material evidence had not been submitted.  The Veteran did not submit a timely notice of disagreement to the November 2002 rating decision, no additional evidence was received within one year of the November 2002 denial, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to verify the Veteran's alleged in-service stressor, or must otherwise indicate in-service incurrence of PTSD.  

Evidence received subsequent to the November 2002 rating decision, pertinent to the claim for service connection for PTSD, includes VA treatment records, private treatment records, and the Veteran's lay statements and DRO hearing testimony.  The Board finds that the new evidence submitted by the Veteran since the November 2002 rating decision is material.  VA psychiatric treatment reports, associated with the claims file in May 2004, show that the Veteran reported a history of physical and sexual assault at the age of 17 when he was in service.  The Veteran testified in June 2010 that he was attacked by three men in service, that he was left unconscious after this incident, and that his friends took him to the hospital.  He indicated that he was diagnosed with venereal warts sometime after service separation and discovered, due to this diagnosis, that he was raped during the attack.  The Veteran also testified that he was diagnosed two months prior with PTSD at a VA Medical Center.  

The Board finds that the Veteran's lay statements and testimony indicate a current diagnosis of PTSD and attest to the occurrence of an in-service stressful incident, which resulted in hospitalization and a later diagnosis of venereal warts.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  The Board finds that the Veteran's statements indicate a current diagnosis of PTSD and tend to suggest the occurrence of a personal assault and rape in service, and as such, relate to this unestablished fact of an in-service stressful event that is necessary to substantiate the claim for service connection for PTSD.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for PTSD has been received.  See 38 C.F.R. § 3.156.

Service connection for an acquired psychiatric disorder, previously characterized as a nervous condition, was denied by the RO in December 1972 and April 1975 rating decisions.  The RO reconsidered and denied service connection for a nervous condition in a January 1991 rating decision, finding that in-service incurrence of the claimed disability was not shown.  The Veteran did not submit a timely notice of disagreement to the January 1991 rating decision, no additional evidence was received within one year of the January 1991 denial, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In light of the foregoing, the Board finds that new and material evidence in this case must tend to show that a currently diagnosed acquired psychiatric disorder was incurred in service or must tend to establish a nexus between an acquired psychiatric disorder and service.  

Evidence received subsequent to the January 1991 rating decision, pertinent to the claim for service connection for an acquired psychiatric disorder, includes VA treatment records, private treatment records, and the Veteran's lay statements and DRO hearing testimony.  The Board finds that the new evidence submitted by the Veteran since the January 1991 rating decision is material.  Additional VA and private psychiatric treatment records show that the Veteran has currently diagnosed depression and anxiety disorder, and a VA psychiatric treatment note shows that the Veteran reported being physically and sexually assaulted in service.  The Veteran also provided testimony with respect to the alleged in-service assault.

The Board finds that the Veteran's lay statements and testimony attest to personal assault and rape in service, and the Veteran described current psychiatric symptoms which he relates to this incident.  Evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  The Board finds that the Veteran's statements tend to suggest a possible nexus between his current psychiatric diagnoses and service, and as such, relate to this unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder has been received.  See 38 C.F.R. 
§ 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the claim for service connection for an acquired psychiatric disorder, to include PTSD, on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection for the claimed psychiatric disorder, as discussed above.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of an acquired psychiatric disorder, to include PTSD.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

Service Connection Analysis for a Psychiatric Disorder/PTSD

The Veteran did not participate in combat with the enemy during service and he does not contend so, nor is his claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Instead, the Veteran contends that he has PTSD due to a personal assault and rape in service.  The Veteran testified during a June 2010 DRO hearing that he was attacked by three men in service, that he was left unconscious after this incident, and that his friends took him to the hospital.  He also testified that, when he regained consciousness, he found that he had lost his hearing.  The Veteran indicated that he was diagnosed with venereal warts sometime after service separation.  He asserts that he was a virgin until the age of 21, and that he was told that he got venereal warts through sexual contact, but was a virgin at the time of the diagnosis.  The Veteran stated, "that's when I found out they raped me."  He stated that he did not remember being raped, but that was the only way he would have gotten the venereal warts.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

Service treatment records contain no complaints, diagnoses, or treatment that can be related to a psychiatric disorder in service.  On the August 1972 enlistment examination and October 1972 Medical Board examination, psychiatric evaluations were marked as normal.  While the Veteran reported that he has PTSD due to a physical assault and rape in service, and that he discovered that he had hearing loss after the same reported physical assault, there is no indication from the service treatment records that a physical assault or injury occurred in service.  Instead, an October 1972 clinical treatment report shows that the Veteran complained of loss of hearing in October 1972, a few days after the October 1972 date of entry into active duty (service personnel records show that the Veteran was assigned to basic training at that time), and that he complained of passing out with running.  An October 1972 outpatient treatment report shows that the Veteran had syncopal episodes with exertion and complained of hearing loss, but he had no hospitalizations associated with this complaint.  There was no assault or injury reported in conjunction with this treatment, and service treatment records specifically indicate that the Veteran had not been hospitalized.  The Veteran was suspended from training due to hearing loss, and was separated from service due to hearing loss, with no mention of a physical assault or psychiatric disorder.  Service personnel records similarly do not contain any evidence to corroborate the Veteran's claimed in-service stressor of a physical assault and/or rape.  

After a review of all the evidence, the Board finds that the Veteran's claimed in-service stressor has not been corroborated by service records or other credible supporting evidence.  Service treatment records and service personnel records do not document any incidents related to the Veteran's alleged rape in service, or any incident involving a physical assault or hospitalization due to injury.  There was no change in behavior noted at the time of the incident, which was reported to have occurred during the Veteran's combat training in October 1972.  Service treatment records made no mention of any physical assault resulting in unconsciousness or hearing loss.  Instead, service treatment records show he complained of hearing loss without mention of a specific injury causing hearing loss in service.  The Veteran was noted to have passed out with running, or to have syncopal episodes with exertion, but no loss of consciousness due to any alleged attack was indicated.  For these reasons, the Board finds that service treatment records and service personnel records do not verify the occurrence of an in-service physical assault or rape.  

VA psychiatric treatment reports, associated with the claims file in May 2001, show that the Veteran has more recently reported a history of physical and sexual assault at the age of 17 when he was in service.  The Veteran has not, however, provided any evidence corroborating an in-service stressors outside of his own lay assertions.  The Board emphasizes that, where an alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  See Moreau, 9 Vet. App. at 394.  While the Veteran is competent to report the occurrence of a physical assault in service resulting in a hospitalization and the onset of hearing loss, because service treatment records do not indicate any hospitalization, or period of unconsciousness due to a physical assault, and instead indicate that the Veteran had episodes of passing out with running, the Board finds that the Veteran's more recent lay assertions as to the cause of his claimed psychiatric disorders, provided for compensation purposes, are not credible and are outweighed by more contemporaneous evidence provided by service treatment records.   The Veteran was not hospitalized in service, and made no mention of an assault type injury in conjunction with his contemporaneous evaluation for hearing loss.  See Kahana, 24 Vet. App. at 440 (stating that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Due to inconsistencies in the Veteran's reports with regard to the occurrence of his alleged in-service stressor with objective findings of record, the Board finds that the Veteran is not credible regarding his report of an alleged assault and injury during service.   

Additionally, with regard to the alleged rape in service, the Veteran testified that he did not remember being raped in service.  Instead, the Veteran indicated that he only assumed that he was raped at some point after service separation because he was found to have a diagnosis of venereal warts and was a virgin at that time.  While the Veteran asserts that he was a virgin until the age of 21, inconsistent with this assertion, VA psychiatric treatment records dated in May 2001 and March 2005 indicate that the Veteran was sexually abused as a child prior to service.  Additionally, the Veteran has not provided any medical evidence supporting his contention that he contracted a sexually transmitted disease after service.  For these reasons, the Board finds that the Veteran's reports of having venereal warts at some time after service separation is not sufficient to verify the occurrence of an alleged rape in service.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been verified.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to the claimed in-service personal assaults, nor is a currently diagnosed acquired psychiatric disorder shown to be related to service.  While VA psychiatric treatment reports note a long history of psychiatric problems, the earliest post-service evidence of a diagnosed acquired psychiatric disorder that is of record is dated in 2001, 29 years after the Veteran's separation from service.  

A May 2001 VA behavioral health intake clinic note shows that the Veteran reported a long history of depression with multiple suicide attempts.  He reported being depressed since he was a child.  The Veteran had an extensive history of physical and sexual abuse as a child, with multiple episodes of physical abuse from his father and stepmother, and a three-year history of sexual abuse by a family friend.  The Veteran also had a history of being the perpetrator of physical abuse and/or confrontations.  While the Veteran reported being physically and sexually assaulted in service during the May 2001 behavioral health intake, this treatment was initiated approximately one month after the Veteran had submitted an April 2001 claim to reopen service connection for PTSD.  In light of prior inconsistencies noted in the record and the Veteran's testimony that he did not remember being raped in service, the Board finds that these statements made with regard to an in-service assault and rape just after the Veteran submitted a new claim for service connection for PTSD are not credible and were made for compensation purposes.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran was diagnosed with a mood disorder due to head trauma, bipolar type, during the May 2001 psychiatric evaluation.  With regard to the diagnosis of a mood disorder due to head trauma, the Board finds that the weight of the evidence does not show that the Veteran sustained any head trauma in service, and VA treatment records indicate that the Veteran has had multiple closed head injuries both prior to service and subsequent to service.  An October 1990 VA treatment report indicates that the Veteran had a head injury in 1960.  VA treatment reports also show that the Veteran injured his head when he was thrown off a motorcycle in February 2002, and he had another closed head injury in a July 2003 motor vehicle accident.  

VA treatment records dated from 2009 to present reflect current diagnoses of anxiety disorder and depression.  Private treatment records dated in 2009 reflect a medical history of anxiety disorder, depression, bipolar disorder, and cognitive impairment.  While the Veteran testified in June 2010 that he was diagnosed with PTSD two months prior at a VA Medical Center, VA treatment records do not reflect a current diagnosis of PTSD.  Instead, private treatment records show that a diagnosis of PTSD was added to the Veteran's medical history in May 2010.  However, there were no psychiatric evaluations associated with this diagnosis; thus, the Board finds that this diagnosis of PTSD was noted based on the Veteran's own report of having a history of PTSD and is not probative.  Medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no 

probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal, 5 Vet. App. at 461(holding that medical opinions or diagnoses based on inaccurate material facts are of no probative value.).   The Veteran is not otherwise shown by the evidence to have a current diagnosis of PTSD.  Based on the foregoing, the Board finds that the Veteran does not have a confirmed diagnosis of PTSD related to any verified in-service stressor.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder was not incurred in service.  The Board finds that the Veteran did not exhibit symptoms related to an acquired psychiatric disorder in service.  No psychiatric complaints were noted in service or for many years after service separation.  Additionally, the Board finds that, absent credible evidence of any in-service injury or event, a currently diagnosed acquired psychiatric disorder is not related to an alleged assault and rape in service.  A March 2005 VA psychiatric report noted the Veteran's reported symptoms of anxiety related to a childhood history of sexual abuse, and nightmares and intrusive thoughts related to the abuse.  The examining psychologist indicated that the Veteran's symptoms of depression and anxiety were related, in part, to his childhood history of abuse.  VA and private treatment records do not relate the Veteran's currently diagnosed anxiety or depression to any event in service.  The Veteran did not have any symptoms related to an acquired psychiatric disorder in service, and the evidence of record shows no nexus between a current acquired psychiatric disorder and military service. 

Based on all of the evidence of record discussed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection 

for acquired psychiatric disorder, to include PTSD, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea syndrome is denied.

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.

New and material evidence having been received, service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


